 



EXHIBIT 10.1
Lease, entered into as of September 13, 2005, by and between LaSalle National
Bank and
Trust Company of Chicago, as Trustee under Trust Agreement dated June 26, 1997
and
known as Trust Number 123103-06 and Home Products International, Inc.

 



--------------------------------------------------------------------------------



 



MIDWAY BUSINESS CENTER
CHICAGO, ILLINOIS
LEASE
BETWEEN
LA SALLE BANK, NA
OF CHICAGO, as Trustee under Trust Agreement dated June 26, 1997
and known as Trust Number 123103-06,
Landlord
AND
Home Products International, Inc.
Tenant

 



--------------------------------------------------------------------------------



 



MIDWAY BUSINESS CENTER
LEASE
     THIS LEASE (“Lease”) is entered into as of the 29th day of July 2005 by and
between LaSalle National Bank and Trust Company of Chicago, as Trustee under
Trust Agreement dated June 26, 1997 and known as Trust Number 123103-06
(together with its successors and assigns, “Landlord”) and Home Products
International, Inc., a Delaware corporation (together with its permitted
successors and assigns, “Tenant”).
1.FUNDAMENTAL LEASE TERMS. Certain fundamental lease terms (the “Fundamental
Lease Terms”) are set forth below in this Section 1:

                 
 
    1.1     Building and Address:   5501 and 5455 S. Archer Avenue, Unit A and
5350 S. Cicero Avenue, Chicago, IL 60638
 
               
 
    1.2     Tenant:   Home Products International, Inc.
 
               
 
    1.3     Tenant’s Notice Address,
Telephone and Facsimile No.:   885 North Chestnut Street
Seymour, Indiana 47274
Phone: (812) 522- 5130 Ext. 3403
Fax: (812) 523- 2258
 
               
 
    1.4     Landlord:   LaSalle Bank and Trust Company of Chicago, as Trustee
under Trust Agreement dated June 26, 1997 and known as Trust Number 123103-06
 
               
 
    1.5     Landlord’s Notice Address:   c/o New Management, Ltd.
212 N. Sangamon Street
Suite 1- A
Chicago, IL 60607
Attn: Property Manager
 
               
 
    1.6     Premises:   Approximately 205,077 square feet located at the Midway
Business Center in Chicago, Illinois, as shown on the plan attached hereto and
made a part hereof as Exhibit A and identified as (i) 5501 S. Archer Avenue,
(ii) 5455 S. Archer Avenue, Unit C- 2, Space A, (iii) 5507 S. Archer Avenue,
(iv) 5350 S. Cicero Avenue, and (v) 5350 S. Cicero Avenue, Chicago, IL 60638
 
               
 
    1.7     Initial Term:   10 years

 



--------------------------------------------------------------------------------



 



                                1.8     Option Term:   Tenant shall have three
(3) Five (5) year options beginning at the end of the initial lease term.
 
                              1.9     Rent Commencement Date:   October 1, 2005
 
                              1.10     Lease Commencement Date:   August 1, 2005
 
                       
 
    1.11     Rent:   Lease Period:   Monthly Base Rent :
 
              08/01/05- 09/30/05   $ .00  
 
              10/01/05- 07/31/06   $ 52,636.43  
 
              08/01/06- 09/30/06   $ .00  
 
              10/01/06- 07/31/07   $ 53,661.82  
 
              08/01/07- 09/30/07   $ .00  
 
              10/01/07- 07/31/08   $ 54,687.20  
 
              08/01/08- 07/31/09   $ 55,883.48  
 
              08/01/09- 07-31-10   $ 56,908.87  
 
              08/01/10- 07/31/11   $ 58,105.15  
 
              08/01/11- 07/31/12   $ 59,301.43  
 
              08/01/12- 07/31/13   $ 60,497.72  
 
              08/01/13- 07/31/14   $ 61,694.00  
 
              08/01/14- 07/31/15   $ 62,890.28  
 
                              1.12     Option Term Rent:   Option Term Base Rent
shall be at the rate equal to 102.0% of the Base Rent applicable during the
final Lease Year of the Initial Term or Option Term as the case may be. Rent
during the Option Term shall escalate yearly at the rate of 102.0% above the
previous Lease Year’s Base Rent.
 
                              1.13     Security Deposit:   $62,890.00
 
                              1.14     Tenant’s Proportionate Share:   15.76%
 
                              1.15     Permitted Use:   Warehouse and related
office
 
                              1.16     Brokers:   Paine-Wetzel and Epic-Savage

2.DEFINED TERMS
     2.1 Affiliate: means any person or entity controlling controlled by or
under common control with Tenant. For purposes hereof, “control” shall mean the
ownership of not less than fifty percent (50%) of the economic ownership
interests in an entity, along with the power to control the management and
policy- making decisions of such entity.

2



--------------------------------------------------------------------------------



 



     2.2 Alteration: means any alteration, decoration, improvement or addition
to the Premises, or installation of any utility, mechanical, communication or
alarm system in the Premises.
     2.3 Calendar Year: means the twelve (12) month period January through
December of any year (or portion thereof).
     2.4 Intentionally Omitted.
     2.5 Center: means the Midway Business Center.
     2.6 HPI: means Home Products International, Inc.
     2.7 City: means the City of Chicago.
     2.8 Events of Bankruptcy: means the occurrence of any one or more of the
following events or circumstances:

  (a)   If Tenant shall file in any court a voluntary petition in bankruptcy or
insolvency or for reorganization within the meaning of the Federal Bankruptcy
Code, or for arrangement within the meaning of such Code (or for reorganization
or arrangement under any future bankruptcy or reform act for the same or similar
relief), or for the appointment of a receiver or trustee for all or a portion of
the property of Tenant, or     (b)   If an involuntary petition shall be filed
against Tenant, and such petition shall not be vacated or withdrawn within
thirty (30) days after the date of filing thereof, or     (c)   If Tenant shall
make an assignment for the benefit of creditors, or     (d)   If Tenant shall be
adjudicated a bankrupt or shall admit in writing an inability to pay its debts
as they become due, or     (e)   If a receiver shall be appointed for the
property of Tenant by order of a court of competent jurisdiction (except where
such receiver shall be appointed in an involuntary proceeding, and be withdrawn
within thirty (30) days from the date of his appointment).

     2.9 Events of Force Majeure: means any accident, inability to obtain fuel
or materials, strike or lockout (whether legal or illegal), act of God or other
event, occurrence or circumstance beyond Landlord’s reasonable control.
     2.10 Hazardous Materials: means (i) substances defined as “hazardous
substances”, “toxic substances” or “hazardous wastes” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C., Sec. 9061, et. seq.), the Hazardous Materials Transportation Act (49
U.S.C., Sec. 1802), the Resource Conservation and Recovery Act (42 U.S.C., Sec.
6901 et. seq.), the Toxic Substances Control Act of 1976, as

3



--------------------------------------------------------------------------------



 



amended (15 U.S.C., Sec. 2601, et. seq.) or in any other federal, state or local
laws and ordinances now or hereafter in effect governing similar matters, or in
any regulations adopted or publications promulgated pursuant thereto
(collectively, “Environmental Laws”); (ii) asbestos and asbestos containing
materials; and (iii) petroleum and petroleum based products.
     2.11 Land: means the land on which the Building is located, which Land is
legally described on Exhibit C attached hereto.
     2.12 Landlord’s Representative: means Property Manager.
     2.13 Laws: means all laws (including, without limitation, Environmental
Laws); statutes (including, without limitation, the Americans with Disabilities
Act); codes; ordinances; governmental rules, regulations or requirements;
judicial decrees or orders; administrative rulings or orders; covenants,
conditions or restrictions of record of which Tenant has received copies; and
governmental permits, licenses, approvals or certificates (including, without
limitation, any certificate of occupancy for the Premises or the Building) now
or hereafter in effect and applicable to the Premises, the Property or the use,
occupancy or operation of the Premises or the Property.
     2.14 Lease Year: means each consecutive twelve (12) month period beginning
with the Lease Commencement Date, except that if the Lease Commencement Date is
other than the first day of a calendar month, then the first Lease Year shall be
the period from the Lease Commencement Date through the date twelve (12) months
after the last day of the calendar month in which the Lease Commencement Date
occurs, and each subsequent Lease Year shall be the period of twelve (12) months
following the last day of the prior Lease Year.
     2.15 Material Alteration: means any Alteration which: (i) affects the roof
or structural components of the Building, (ii) affects any HVAC, utility or
mechanical systems or equipment in the Building, and (iii) costs more than
$25,000 to complete (including all labor and material costs).
     2.16 Mortgagee: means the mortgagee, from time to time, under any mortgage
granted by Landlord and now or hereafter encumbering the Property or any portion
thereof.
     2.17 Property: means collectively, the Land, the Building and all other
buildings and improvements located in the Center, which Property is located at
the southwest corner of South Cicero Avenue and South Archer Avenue, Chicago,
Illinois.
     2.18 Rent: means collectively, Base Rent, Additional Rent and all other
amounts to be paid by Tenant to Landlord under this Lease.
     2.19 Taxes: means all real estate taxes and assessments and similar
governmental charges, special or otherwise, direct or indirect, ordinary or
extraordinary (including, without limitation, those levied or assessed by
special taxing districts now or hereafter created) levied or assessed upon or
with respect to the Property and/or Landlord’s leasehold interest in the
Property, and ad valorem taxes for Landlord’s personal property used in
connection therewith. Should any political subdivision or governmental authority
having jurisdiction over the Property, impose a tax, assessment, charge or fee
which Landlord shall be required to pay, either by way of

4



--------------------------------------------------------------------------------



 



substitution for such real estate taxes and ad valorem personal property taxes,
or in addition to such real estate taxes and ad valorem personal property taxes,
or impose an income or franchise tax or a tax on rents which may be in addition
to or in substitution for a tax levied against the Property and/or Landlord’s
personal property used in connection with the Property, such taxes, assessments,
fees or charges shall be deemed to constitute Taxes hereunder. “Taxes” shall
also include all reasonable fees and costs incurred by Landlord in connection
with any appeal or protest for the purpose of reducing or limiting the increase
in any Taxes, provided that (and only to the extent that) such appeal or protest
is successful. “Taxes” shall not include inheritance, income, transfer or
franchise taxes paid by Landlord, other than as described above. In determining
the amount of Taxes for any Calendar Year, the amount of special assessments to
be included shall be limited to the amount of the installment (plus any interest
payable thereon) of such special assessment which would have been required to
have been paid during such year if Landlord had elected to have such special
assessment paid over the maximum period of time permitted by law, regardless of
whether Landlord made such election. Except as provided in the preceding
sentence, all references to Taxes “for” a particular Calendar Year shall be
deemed to refer to non-delinquent Taxes actually paid (or if unpaid which were
due and payable) by Landlord during such Calendar Year.
     2.20 Tenant’s Representative: Richard Simpson
3. AGREEMENT TO LEASE.
     3.1 Landlord hereby leases to Tenant, and Tenant hereby accepts and leases
from Landlord, the Premises for the Initial Term set forth in Section 1.7, and
any Option Term for which Tenant has properly exercised its Option to Renew,
subject to the terms and conditions set forth in this Lease.
     3.2 Tenant may exercise its option to renew the term of this Lease for each
Option Term set forth in Section 1.8 and the Base Rent set forth in Section 1.11
by giving Landlord written notice provided no later than 180 days prior to the
expiration of the Initial Term of this Lease (or prior Option Term, as the case
may be. The option to renew shall be null and void, and any attempted exercise
thereof shall be of no effect, if as of the date of such notice, an Event of
Default (as hereinafter defined) has occurred and is continuing.
     3.3 The Landlord shall have the right to terminate this Lease Agreement at
any time after the end of the fifth Lease Year only if (i) the Landlord has
“firm plans” to redevelop the Property and to convert to a non-industrial use,
and (ii) provided the Landlord delivers to the Tenant in writing notice of such
termination not less than one (1) year prior to the date of such termination. As
used herein, the Landlord shall be deemed to have “firm plans” in the event
Landlord has received necessary site plan and/or zoning approvals as necessary
to redevelop the Property to any such non-industrial use in accordance with all
Laws. Notwithstanding anything contained herein to the contrary, Tenant, at
Tenant’s option, shall have no obligation to vacate the Premises (and the term
of this Lease shall so continue) until a date which is thirty (30) days prior to
such date as Landlord shall commence construction or demolition work with
respect to the Property.

5



--------------------------------------------------------------------------------



 



     3.4 In the event that Landlord shall receive a Bona Fide Offer (as
hereinafter defined) to lease any portion of the Building (other than the
Premises) at any time and from time to time during the term of this Lease or any
Option Term from any person or entity, Landlord shall so notify Tenant together
with a true and correct copy of said Bona Fide Offer. For purposes hereof, a
“Bona Fide Offer” shall be deemed to be a written offer to lease such portion of
the Building by a person or entity that is not related or affiliated with
Landlord which Landlord intends to accept (subject to this paragraph). Tenant
may, at Tenant’s option and within ten (10) days after receipt of Landlord’s
notice of said Bona Fide Offer and receipt of a copy thereof, offer to lease the
portion of the Building governed by such Bona Fide Offer upon the same rental
rate set forth in such offer, subject to the terms and conditions of this Lease,
in which event, Landlord shall lease the additional portion of the Building to
Tenant upon said terms and conditions and at said rental rate. In such event,
the parties shall enter into a written amendment to this Lease as necessary to
reflect that such additional portion of the Building constitutes a part of the
Premises and the additional terms and conditions and rental rate governing such
additional space. Failure of Tenant to exercise such right prior to the end of
such ten (10) day period shall be deemed to be Tenant’s election not to exercise
its rights hereunder and Landlord shall have the right to enter into a lease
with any such person on the same terms and conditions set forth in the Bona Fide
Offer. Tenant’s election not to exercise its right of first refusal hereunder
shall not prejudice Tenant’s rights hereunder as to any further Bona Fide Offer.
The terms and conditions contained in this paragraph shall be binding upon the
heirs, successors and assigns of Landlord. Tenant’s rights hereunder are subject
to any and all option, right of first offer or rights of first refusal rights
granted to existing tenants of the Building as of the date hereof.
4. RENT.
     4.1 Place and Manner of Payment. Tenant shall pay Rent to Landlord at the
address set forth in Section 1.5 hereof or to such other person or at such other
address as Landlord may designate from time to time, without offsets or
deductions of any kind whatsoever (except as otherwise expressly set forth under
the terms of this Lease), at the times and in the manner set forth in this
Lease. Tenant’s covenant to pay Rent shall be independent of every other
covenant in this Lease.
     4.2 Rent. From and after the Rent Commencement Date as defined in
Section 1.9, Tenant shall pay annual Base Rent in the respective amounts set
forth in Section 1.11 hereof. The Base Rent payable for each Lease Year shall be
paid in twelve (12) equal monthly installments, paid in advance not later than
the first (1st) day of each month. If the Rent Commencement Date is other than
the first (1st) day of a month, then the installment of Base Rent for such
initial month shall be prorated on a per diem basis for such fractional period
and shall be paid on the Rent Commencement Date unless otherwise noted.
     4.3 Additional Rent. In addition to paying the Base Rent, from and after
the Lease Commencement Date Tenant shall pay as “Additional Rent” which shall be
due and payable within thirty (30) days of Landlord’s written request therefor
the amounts determined as set forth below.

         
 
  Taxes:   Tenant will pay Tenant’s Proportionate Share of all increases in
Taxes relating to the

6



--------------------------------------------------------------------------------



 



         
 
      Property over the Taxes paid with respect to the Property during the 2006
base Calendar Year (i.e., 2005 Taxes payable in 2006).
 
       
 
  Property Insurance:   Tenant will pay Tenant’s Proportionate Share of all
increase in property insurance premiums relating to the Property over the
insurance premiums with respect to the Property paid during the 2006 base
Calendar Year.

     4.4 Rent Abatement. Landlord shall provide the Tenant with six months
(6) months free Rent as follows; Two months at the beginning of each of the
first (3) Lease Years beginning with the Lease Year commencing August 1, 2005.
5. LANDLORD’S SERVICES AND UTILITIES.
     5.1 As long as no Event of Default has occurred and is continuing under
this Lease, Landlord shall furnish the following services:
     (i) Repairs and maintenance (and if necessary, replacements) of air
conditioning and heating units providing service to the Premises.
Notwithstanding anything contained herein to the contrary, if any repairs,
maintenance or replacements are necessitated by the negligence or willful
misconduct of Tenant, its agents, servants or employees, then the reasonable
cost thereof shall be billed directly to Tenant, and Tenant shall pay Landlord
therefor within fifteen (15) days after receiving such bill;
     (ii) Domestic water service in common with other tenants. In the event that
water is not separately metered for the Premises and Tenant uses a materially
greater amount of water than the usual amount used in similar buildings, then
Landlord may bill Tenant for the additional cost of such increased use and for
the cost of determining such increased use, and Tenant shall pay Landlord
therefor within fifteen (15) days after receiving such bill. If as of the Rent
Commencement Date, water service is not separately metered for the Premises,
Landlord reserves the right to install separate meters for the Premises at
Tenant’s sole cost and expense during the Term of this Lease.
     (iii) Dock levelers. The Landlord shall deliver the Premises with the
minimum of twenty (20) working dock levelers out of existing dock areas which
are reserved for the exclusive use of Tenant. Landlord is not obligated to
create new dock areas only to repair or replace existing equipment for tenant’s
occupancy. During the term hereof, it shall be the Tenant’s responsibility to
maintain and or replace levelers at Tenant’s sole expense;
     (iv) Sanitary sewer service in common with other tenants. If Landlord
determines that additional sanitary sewer capacity is required or that a
separate sanitary sewer line servicing the Premises exclusively is or may be
prudent based on the nature of the Permitted Use (e.g., excessive amounts or
unique nature of discharge from the Premises), Landlord may increase such
capacity and/or install a separate sanitary sewer

7



--------------------------------------------------------------------------------



 



line servicing the Premises, all at Tenant’s sole cost (which cost shall include
a reasonable administrative fee payable to Landlord in connection therewith).
Tenant shall pay any such costs to Landlord within fifteen (15) days after being
billed therefor without mark-up. If a separate sanitary sewer line is installed
serving the Premises and such service is not separately metered to the Premises,
then Landlord may bill Tenant for the cost of sanitary sewer service furnished
to the Premises through such separate line, and Tenant shall pay Landlord
therefor within fifteen (15) days after receiving such bill.
     (v) Maintenance in reasonable repair of exterior lighting, driveways and
sidewalks; regular mowing of grass, trimming, weed removal, and general
landscape maintenance as reasonably necessary; removal of snow and ice from the
driveways and sidewalks as reasonably necessary.
     (vi) Coordination of any repairs and other maintenance of any railroad
tracks serving the Building and if Tenant uses such rail tracks, Tenant shall
reimburse Landlord or the railroad company from time to time within ten
(10) days of written request, as Additional Rent, for its Share (as hereinafter
defined) of the actual costs (without markup) of such repair and maintenance and
any other sums specified in any agreement to which Landlord or Tenant is a party
respecting such tracks. Such costs to be borne annually by all tenants in the
Building using such rail tracks, based upon the actual number of rail cars
shipped and received by such tenant during each such calendar year during the
term in proportion to all rail cars shipped or received by all tenants and
occupants of the Building.
     5.2 Tenant shall pay for all water, gas, heat, light, power, telephone,
sewer, and other utilities and services used on or from the Premises, including
without limitation, Tenant’s share as determined by Landlord for the use of any
central station signaling system installed in the Premises or the Building
together with any taxes, penalties, and surcharges or the like pertaining
thereto and any maintenance charges for utilities. Without limiting the
foregoing, Tenant shall be responsible for bringing telephone lines from the
feed connection located in the Center to the Premises. Subject to Landlord’s
obligations with respect to the Premises pursuant to Exhibit B, Tenant shall
thereafter furnish all electric light bulbs, tubes and ballasts, Tenant shall
pay such proportion of all charges jointly metered with other premises as
determined by Landlord, in its reasonable discretion. Any such utility charges
paid by Landlord and assessed against Tenant shall be due to Landlord within ten
(10) days and shall be Additional Rent hereunder.
     5.3 Landlord shall not be obligated to provide any services other than
those expressly set forth above in this Section. Landlord does not warrant that
any of the services mentioned above will be free from Events of Force Majuere.
Any such interruption of service shall never be deemed an eviction (actual or
constructive) or a disturbance of Tenant’s use and possession of the Premises or
any part thereof and shall never render Landlord liable to Tenant for damages or
relieve Tenant from performance of Tenant’s obligations under this Lease;
provided, that in the event any such interruption shall prohibit or materially
interfere with Tenant’s use and occupancy of all or portions of the Premises for
more than ten (10) consecutive days, then Tenant shall have the right to abate
Rent with respect to such portions of the Premises for such periods of
interruption.

8



--------------------------------------------------------------------------------



 



6. SECURITY DEPOSIT. As additional security for the full and prompt performance
by Tenant of all its obligations hereunder, Tenant has upon execution of this
Lease paid to Landlord the amount set forth in Section 1.13 hereof (the
“Security Deposit”), which amount may be applied by Landlord for the purpose of
curing any Event of Default by Tenant under this Lease. Landlord shall be
permitted to commingle the Security Deposit with Landlord’s general funds;
provided, however, in no event shall such Security Deposit be deemed the
property of Landlord. Landlord shall not be required to pay any interest on the
Security Deposit. If any portion of the Security Deposit is applied to cure an
Event of Default by Tenant, Tenant shall, within five (5) days after written
demand therefor, deposit cash with Landlord in an amount sufficient to restore
the Security Deposit to its original amount, and Tenant’s failure to do so shall
be a breach of this Lease. If no Event of Default has occurred hereunder or if
Landlord has not applied the full amount of the Security Deposit to said Event
of Default, then the Security Deposit, or any portion thereof not so applied by
Landlord, shall be paid in cash to Tenant when all Rent payments due hereunder
have been made, and Tenant shall have vacated the Premises in accordance with
the provisions of this Lease. The Security Deposit is not an advance payment of
Rent or an account of Rent, or any part or settlement thereof, or a measure of
Landlord’s damages. In the event Landlord transfers all or any part of its
interest in the Building or this Lease, Landlord shall have the right to
transfer the Security Deposit to the transferee. Upon such transfer, Tenant
shall thereby release Landlord from all liability or obligation for the return
of the Security Deposit, which shall be promptly returned to the Tenant within
thirty days (30) after vacating the premises.
7. USE. Tenant shall use and occupy the Premises for the Permitted Use only and
for no other purpose, unless otherwise expressly agreed in writing by Landlord.
Tenant shall not use or occupy the Premises, or permit the Premises to be used
or occupied contrary to or in violation of any Laws, or in any manner which
would: (i) cause structural injury to the Premises or the Building;
(ii) invalidate any insurance policy affecting the Premises or the Building;
(iii) increase the amount of premiums for any insurance policy affecting the
Premises or the Building; (iv) may be dangerous to persons or property;
(v) create a nuisance, or disturb any other occupant of the Building; or
(vi) injure the reputation of the Building.
8. CONDITION OF PREMISES; LANDLORD’S WORK. Tenant is leasing the Premises in “as
is” condition, with exception, that prior to the Lease Commencement Date
Landlord will improve the Premises in accordance with the provisions of
Exhibit B hereto as specifically contained herein. The Landlord will deliver the
Premises to the Tenant in a broom clean condition in compliance with all Laws.
The parties agree that notwithstanding anything contained herein to the
contrary, Tenant shall have no obligation to repair, replace or remediate any
portion of or condition of the improvements which does not comply with all Laws
in effect as of the Lease Commencement Date.
9. EARLY POSSESSION. If Tenant takes possession of all or any part of the
Premises prior to the Lease Commencement Date, all of the covenants and
conditions of this Lease shall be binding upon the parties hereto the same as if
the Lease Commencement Date had been fixed as of the date when Tenant took such
possession; provided Tenant shall have no obligation to pay Rent until the Rent
Commencement Date.

9



--------------------------------------------------------------------------------



 



10.   ASSIGNMENT AND SUBLETTING.

     10.1 Prohibitions. Tenant shall not, without the prior written consent of
Landlord: (a) assign, convey or mortgage this Lease or any interest hereunder,
other than to an Affiliate; (b) permit any assignment of, or lien upon this
Lease or Tenant’s interest herein by operation of law or otherwise; (c) sublet
the Premises or any part thereof, other than to an Affiliate; or (d) permit the
use of the Premises by any parties other than Tenant, its agents and employees.
Landlord shall not unreasonably withhold its consent to any such assignment or
subletting. Tenant acknowledges and agrees that Landlord has a vital interest in
the nature, variety and location of tenants in the Building as a who le and that
Landlord’s right to withhold its consent to any proposed assignment or
subletting for reasonable business concerns and purposes is a material
consideration for the rental rate and terms contained in this Lease. Neither an
assignment or subletting to an Affiliate, nor Landlord’s consent to any other
assignment, subletting or transfer, nor Landlord’s election to accept any
assignee, sublessee or transferee as Tenant hereunder, shall release the
original Tenant from any covenant or obligation under this Lease. Landlord’s
consent to any assignment or subletting shall not constitute a waiver of
Landlord’s right to consent to any future assignment or subletting.
     10.2 Notice to Landlord. Tenant shall give Landlord written notice of any
proposed sublease or assignment (including, without limitation, a proposed
sublease, or assignment to an Affiliate) at least fifteen (15) days prior to the
effective date of such proposed sublease or assignment. Such notice shall
contain the name of the proposed sublessee or assignee, a copy of the proposed
sublease or assignment document, a description of the intended use of the
Premises by the proposed sublessee or assignee, and such other information as
Landlord may reasonably request to evaluate the character, reputation and
creditworthiness of the proposed assignee or sublessee and the proposed use of
the Premises by such proposed assignee or sublessee. In connection with a
sublease or assignment to an Affiliate, such notice shall be accompanied by
reasonable evidence that the proposed sublessee or assignee is an Affiliate.
     10.3 Sharing of Profits. Without limitation of any other provision hereof,
should Tenant propose to assign this Lease or sublet the Premises to any person
or entity other than an Affiliate, and the rent payable to Tenant thereunder by
such sublesee or assignee shall exceed the Rent payable by Tenant hereunder,
then Tenant agrees to pay as Additional Rent hereunder an amount equal to fifty
percent (50%) of the “profits” actually received by Tenant from the assignment
or sublease. For purposes of this Section, “profits” shall mean the amount of
any and all consideration received by Tenant in connection with such sublease or
assignment, minus the amount of Rent to be paid by Tenant under this Lease for
the portion of the Term and the portion of the Premises covered by such sublease
or assignment, minus all reasonable, out-of-pocket costs incurred by Tenant in
connection with such assignment or sublease.
     10.4 Transfers of Ownership Interests in Tenant. If Tenant is a partnership
or a corporation whose partnership interests or stock are not publicly traded,
any event or transaction or series of events or transactions resulting in a
transfer of control of Tenant shall be deemed to be a voluntary assignment of
this Lease by Tenant and shall be subject to the provisions of this Section 10.
For purposes of this Section 10.4, the term “control” shall have the meaning set
forth in Section 2.1 hereof. Tenant shall pay to Landlord as Additional Rent
hereunder, all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees) paid or incurred by

10



--------------------------------------------------------------------------------



 



Landlord in connection with any proposed assignment or subletting hereunder,
regardless of whether Landlord withholds or grants its consent to such
assignment or subletting.

11.   REPAIRS AND ALTERATIONS.

     11.1 Tenant’s Repair Obligations. Subject to Section 11.4 hereof Tenant
will, at its own expense, keep the Premises in good condition and repair during
the Term as follows: (a) repairs to all heating, ventilating or air conditioning
systems or units and security systems which solely serve the Premises (i.e. are
not systems or units also serving other tenants or premises in the Building),
(b) repairs of all damage to the Premises (including, without limitation, dock
levelers) except to the extent caused by Landlord or its agents, (c) repairs (or
replacement) of all damaged or broken glass, fixtures, improvements and
appurtenances, and (d) repairs of all electrical and plumbing systems in the
Premises. If Tenant does not fulfill its obligations under this Section 11.1,
Landlord may, but need not, make such repairs and replacements, and Tenant shall
pay Landlord the cost thereof, plus an additional ten percent (10%) to cover
Landlord’s overhead and related expenses, forthwith upon being billed for same.
Landlord may enter the Premises at all reasonable times (and upon prior notice)
to make such repairs and replacements and any other repairs, alterations,
improvements, and additions to the Premises or to the Building or to any
equipment located in the Building to the extent Landlord is obligated to so
maintain such items under the terms of this Lease. Tenant shall not be obligated
to repair or replace the roof or any structural elements in the Premises.
Notwithstanding anything contained herein to the contrary, if any damage to the
Property or to the Premises or to any equipment thereon or appurtenance thereto
results from any negligent act or omission of Tenant or of Tenant’s contractors,
agents or employees, Landlord shall notify Tenant thereof and in the event
Tenant fails to repair such damage within a reasonable time period then Landlord
may, at Landlord’s option, repair such damage and Tenant shall, upon demand by
Landlord, reimburse Landlord forthwith for the total cost of such repairs, plus
an additional ten percent (10%) to cover Landlord’s overhead and related
expenses.
     11.2 Prohibition on Material Alterations. Tenant shall not, without the
prior written consent of Landlord, make any Material Alterations. Landlord may
withhold its consent to any Material Alterations in its reasonable discretion.
Tenant may, without obtaining Landlord’s consent, paint and make minor
decorative changes within the Premises (e.g., wallpaper and picture hanging).
     11.3 Performance of Alterations. The work necessary to make any Alterations
shall be done by employees of or contractors employed by Tenant and which are
reasonably approved by Landlord, which approval will not be unreasonably
withheld, Tenant shall deliver to Landlord, for its review and approval prior to
commencing any such Material Alterations, copies of all contracts and
subcontracts related to such Material Alterations, and plans, working drawings
and specifications necessary to perform such work. Landlord’s review of Tenant’s
plans, specifications or working drawings shall impose no responsibility or
liability on Landlord, and shall not constitute a representation, warranty or
guarantee by Landlord, with respect to the completeness, design, sufficiency or
compliance thereof with any Laws. All Alterations performed by Tenant or its
contractors shall be done in a first-class, workmanlike manner using only new
and good grades of materials and shall comply with all insurance requirements
and all Laws. Tenant shall permit Landlord to supervise all Alterations, and
Landlord may charge a

11



--------------------------------------------------------------------------------



 



supervising fee not to exceed ten percent (10%) of the total cost of the
Alterations, including without limitation, all labor and material costs, if
Tenant’s employees or contractors perform the Alterations. Tenant shall promptly
pay to Tenant’s contractors, when due, the cost of all fees upon completion of
the Alterations, Tenant shall deliver to Landlord evidence of payment and full
and final waivers of all liens for labor, services or materials. Except to the
extent caused by Landlord’s gross negligence or willful misconduct, Tenant shall
indemnify, defend and hold Landlord and its partners and their respective
officers, shareholders, directors, agents and employees harmless from all
claims, causes of action, liabilities, losses, costs, damages, liens and
expenses related to any Alterations, whether performed by or under the direction
of Landlord, and whether performed in compliance with this Section 11 or any
other conditions imposed by Landlord.
     11.4 Landlord’s Repair Obligation. Landlord shall repair the structural
elements of the Building and the foundation and the roof at its sole cost and
expense. Notwithstanding anything contained in Section 11.1 to the contrary, in
the event any component of the building systems, including, without limitation,
any HVAC, plumbing or electrical systems require replacement during the term of
this Lease and such replacement would constitute a capital expenditure in
accordance with generally accepted accounting principles, then Landlord shall
replace such components at Landlord’s sole cost and expense.
12. CERTAIN RIGHTS RESERVED BY LANDLORD. Landlord shall have the following
rights, exercisable without notice (except as expressly provided below) and
without liability to Tenant for damage or injury to property, person or
business, and without effecting an eviction, constructive or actual, or
disturbance of Tenant’s use or possession of the Premises or giving rise to any
claim for set-off or abatement of Rent:

  (a)   To change the name or street address of the Building upon reasonable
prior notice;     (b)   To install, affix and maintain all signs within and on
the exterior of the Building and on the Land;     (c)   Intentionally Omitted;  
  (d)   To show the Premises to prospective tenants at reasonable hours during
the last six (6) months of the Term and, if vacated during such year, to prepare
the Premises for re-occupancy, and to show the Premises to prospective
purchasers and lenders of the Building at reasonable hours upon reasonable prior
verbal notice at any time during the Term;     (e)   To retain at all times, and
to use in appropriate instances, keys to all doors within and into the Premises.
No locks shall be changed without the prior written consent of Landlord;     (f)
  To decorate or to make repairs, alterations, additions, or improvements,
whether structural or otherwise, in and about the Building or the Property, or
any part thereof, and for such purposes to enter upon the Premises upon
reasonable prior verbal notice (except in an emergency, in which case no

12



--------------------------------------------------------------------------------



 



notice shall be necessary), and during the continuance of any such work, to
temporarily close roads, drives, doors, entryways, public space and corridors in
the Building or on the Property, and to interrupt or suspend temporarily
Building services and facilities, all without abatement of Rent or affecting any
of Tenant’s obligations hereunder, so long as the Premises are reasonably
accessible; provided, however, in the event any interruption, suspension or
interference with the Building or Property shall prevent Tenant from using all
or any portions of the Premises for a period of ten (10) consecutive days, then
Rent shall abate with respect to such portions of the Premises for such period
of interference or interruption. Landlord agrees to use reasonable efforts to
minimize the effect of any such interference or interruption on Tenant’s use and
occupancy of the Premises.

  (g)   To have and retain a paramount title to the Premises free and clear of
any act of Tenant purporting to burden or encumber it;     (h)   To grant to
anyone the exclusive right to conduct any business or render any service in or
to the Property, provided such exclusive right shall not operate to exclude
Tenant from the Permitted Use;     (i)   To approve the location of equipment
and articles in and about the Premises and the Building so as not to exceed the
legal live load; and     (j)   To prohibit the placing of vending or dispensing
machines of any kind in or about the Premises, except for vending or dispensing
machines for the sole use of Tenant and its employees.

13. COVENANT AGAINST LIENS. Tenant covenants and agrees not to suffer or permit
any lien of mechanics or materialmen to be placed against the Property or the
Premises, and in the case of any such lien attaching, to pay off and remove or
bond over any such lien to Landlord’s satisfaction within fifteen (15) days
after the filing thereof. If any such lien attaches, and Tenant fails to remove
or bond over such lien to Landlord’s satisfaction within said 15-day period,
Landlord may, but shall not be obligated to, pay the amount necessary to remove
such lien without being responsible for making an investigation as to the
validity or accuracy thereof, and the amount so paid, together with all costs
and expenses (including, without limitation, reasonable attorneys’ fees)
incurred by Landlord in connection therewith, shall be deemed Additional Rent
hereunder, payable upon demand. Notwithstanding anything contained herein to the
contrary, Tenant shall have the right to contest in good faith and with
reasonable diligence, the validity of any such lien or claimed lien if Tenant
shall give to Landlord such security as may reasonably be deemed satisfactory to
Landlord to assure payment thereof and to prevent any sale, foreclosure, or
forfeiture of the Premises, the Building or the Property by reason of
non-payment thereof, provided further, however, that on final determination of
the lien or claim of lien, Tenant shall immediately pay any judgment rendered,
with all proper costs and charges, and shall have the lien released and any
judgment satisfied.

13



--------------------------------------------------------------------------------



 



14. WAIVERS AND INDEMNITIES.
     14.1 Waiver. To the extent not expressly prohibited by law, Tenant waives
all claims it may have against Landlord and its partners, and their respective
officers, shareholders, directors, agents and employees, for any damage to
person or property or loss of business due to the Property, the Premises or any
part of either thereof or any appurtenances thereto or improvements thereon not
being in good condition or becoming out of repair, or due to the happening of
any accident in or about the Property or the Premises or due to any act or
neglect of any tenant or occupant of the Property or of any other person,
including Landlord and its partners, and their respective officers,
shareholders, directors, agents and employees. This provision shall apply
particularly (but not exclusively) to damage caused by water, snow, frost,
steam, sewage, gas, faucets and plumbing fixtures, and shall apply without
distinction as to the person whose act or neglect was responsible for the damage
and whether the damage was due to any of the causes specifically enumerated
above or to some other cause of an entirely different kind. Tenant further
agrees that all Tenant’s property upon the Premises shall be there at the risk
of Tenant only, and that Landlord shall not be liable for any damage thereto or
theft thereof, unless due to gross negligence or willful misconduct of the
Landlord, its employees, contractors or agents.
     14.2 Indemnification. Except in the event caused by the gross negligence or
willful misconduct of Landlord or its employees, contractors or agents, Tenant
hereby agrees to indemnify, defend and hold harmless Landlord and its partners
and their respective officers, shareholders, directors, agents and employees
against any claims or liability for injury or damage to person (including
accidental death) or property (or for loss or misappropriation of property) (i)
occurring in or about the Premises, or (ii) arising from any breach or default
on the part of Tenant under this Lease, or (iii) arising from any negligent act
or omission of Tenant or any employee, agent, servant, invitee or contractor of
Tenant, or (iv) arising out of or related to Tenant’s operations or activities
on or use of the Premises or the Property, and from any cost relating to any of
the foregoing (including, without limitation, attorneys’ fees).
     14.3 No Implicit Waivers. No waiver of any condition expressed in this
Lease shall be implied by any neglect of Landlord to enforce any remedy on
account of the violation of such condition if such violation be continued or
repeated subsequently, and no express waiver shall affect any condition other
than the one specified in such waiver and that one only for the time and in the
manner specifically stated. No receipt of moneys by Landlord from Tenant after
the termination in any way of the Term or of Tenant’s right of possession
hereunder or after the giving of any notice shall reinstate, continue or extend
the Term or affect any notice given to Tenant prior to the receipt of such
moneys, it being agreed that after the service of notice of the commencement of
a suit or after final judgment for possession of the Premises, Landlord may
receive and collect any Rent due, and the payment of said Rent shall not waive
or affect said notice, suit or judgment.
15. DEFAULTS AND LANDLORD’S REMEDIES.
     15.1 Defaults. It shall be a default (“Event of Default”) under this Lease
if: (i) default shall be made in the payment of Rent or any installment thereof
or in the payment of any other sum required to be paid by Tenant under this
Lease, or under the terms of any other agreement

14



--------------------------------------------------------------------------------



 



between Landlord and Tenant, and such default shall continue for ten (10) days;
or (ii) default shall be made in the performance of any of the other covenants
or conditions which Tenant is required to observe and perform under this Lease,
and such default shall continue for thirty (30) days after written notice to
Tenant (unless such default shall give rise to a hazardous condition requiring
an immediate cure, in which case, no notice is necessary and Tenant must cure
such default immediately); provided, however, that Landlord shall not be
entitled to exercise its remedies on account of any default described in this
clause (ii) if (a) such default cannot reasonably be cured within thirty
(30) days, and (b) Tenant commences to cure such default within said thirty
(30) day period and thereafter diligently and continuously proceeds with such
cure, and (c) Tenant cures such default within a reasonable period of time not
to exceed ninety (90) days after Landlord’s notice of such default; or (iii) the
interest of Tenant in this Lease is levied on under execution or other legal
process, or (iv) an Event of Bankruptcy occurs, or (v) Tenant dissolves or
ceases to exist, or (vi) Tenant shall abandon or vacate the Premises during the
Term for more than thirty (30) consecutive days.
     15.2 Landlord’s Remedies. Upon an Event of Default under this Lease,
Landlord at its option may, without notice or demand of any kind to Tenant or
any other person, exercise any one or more of the following described remedies
in addition to all other rights and remedies provided at law or in equity:

  (a)   Landlord may terminate this Lease and the Term created hereby, in which
event Landlord may forthwith repossess the Premises and be entitled to recover
forthwith as damages a sum of money equal to all Rent accrued and unpaid for the
period up to and including the date of termination, plus as final and liquidated
damages (and not as a penalty), Landlord’s reasonable estimate of the amount of
Rent that would be payable from the date of such termination through the balance
of the scheduled Term, less the fair rental value of the Premises for said
period (taking into consideration the time to relet the Premises, and taking
into consideration and reducing said fair rental value by, the reasonable cost
of reletting the Premises), plus any other sum of money and damages owed by
Tenant to Landlord.     (b)   Landlord may terminate Tenant’s right of
possession and may repossess the Premises by forcible entry or detainer suit or
otherwise, without terminating this Lease, in which event Landlord may, but
shall be under no obligation to, relet the Premises for the account of Tenant,
for such rent and upon such terms as shall be satisfactory to Landlord. For the
purpose of such reletting, Landlord is authorized to make any repairs in or to
the Premises that may be necessary or appropriate, and Tenant shall, upon
written demand, pay the reasonable cost thereof. If Landlord shall fail or
refuse to relet the Premises, or if the Premises are relet and a sufficient sum
shall not be realized from such reletting to pay all of the costs and expenses
(i) of such repairs, (ii) of such reletting (including, without limitation, all
brokerage, advertising, and legal expenses), and (iii) of the collection of the
rent accruing therefrom, and to satisfy the Rent provided for in this Lease,
then Tenant shall pay to Landlord as damages a sum

15



--------------------------------------------------------------------------------



 



equal to the amount of the Rent reserved in this Lease for such period or
periods, as such Rent becomes due, or, if the Premises have been relet, Tenant
shall satisfy and pay any such deficiency upon demand therefor from time to
time. Tenant agrees that Landlord may file suit to recover any sums falling due
under the terms of this paragraph (b) from time to time and that no suit or
recovery of any portion due Landlord hereunder shall be any defense to any
subsequent action brought for any amount not theretofore reduced to judgment in
favor of Landlord.

  (c)   Landlord may perform the obligation that is the subject of such Event of
Default for the account and at the expense of Tenant. All costs incurred by
Landlord in performing such obligation, plus an administrative fee equal to ten
percent (10%) of such costs, plus all reasonable attorneys’ fees and expenses of
Landlord incurred in enforcing any of the obligations of Tenant under this Lease
shall become Additional Rent hereunder and shall be due and payable by Tenant on
demand.     (d)   The non-prevailing party shall pay the costs and expenses
incurred by the prevailing party, including reasonable attorney’s fees, incurred
in enforcing the provisions of this Lease. Tenant shall pay Landlord’s cost and
expense, including reasonable attorney’s fees, incurred as a result of Landlord,
without its fault, being made party to any litigation pending by or against
Tenant or any person claiming through or under Tenant.

16. SURRENDER OF POSSESSION.
     16.1 Condition of Premises. At the termination of this Lease by lapse of
time or otherwise, or upon a termination of Tenant’s right of possession without
terminating this Lease, Tenant shall surrender possession of the Premises to
Landlord and deliver all keys to the Premises to Landlord, and shall return the
Premises and all equipment and fixtures of Landlord to Landlord in as good
condition as when Tenant originally took possession, ordinary wear and tear,
loss or damage by fire or other insured casualty, and damage resulting from the
acts of Landlord or any of its employees and agents excepted, failing which
Landlord may restore the Premises and such equipment and fixtures to such
condition and Tenant shall pay the cost thereof to Landlord on demand. All
Alterations, whether temporary or permanent in character, made by Landlord or
Tenant in or upon the Premises shall become Land lord’s property, and unless
Landlord requests their removal, shall remain upon the Premises at the
termination of this Lease by lapse of time or otherwise or upon a termination of
Tenant’s right to possess the Premises, without compensation to Tenant,
excepting, however, Tenant’s movable furniture, equipment and trade fixtures,
provided that they may be removed without damage to the Premises or the
Building. If Tenant does not remove such property upon the scheduled expiration
or within fifteen (15) days after any (i) earlier termination of this Lease, or
(ii) upon the termination of Tenant’s right to possess the Premises, at
Landlord’s election: (a) Tenant shall be conclusively presumed to have conveyed
the same to Landlord under this Lease as a bill of sale without payment or
credit by Landlord, or (b) Tenant shall be conclusively presumed to have forever
abandoned such property, and without accepting title thereto, Landlord may, at
Tenant’s expense, remove, store, destroy, discard or otherwise dispose of all or
any part thereof without

16



--------------------------------------------------------------------------------



 



incurring liability to Tenant or to any other person, and Tenant shall pay
Landlord upon demand the expenses incurred in taking such actions. Tenant’s
obligations under this Section 16.1 shall survive the expiration or earlier
termination of the Term of this Lease.
     16.2 Holding Over. If Tenant retains possession of the Premises or any part
thereof after the termination of this Lease, whether by lapse of time or
otherwise, or after a termination of Tenant’s right to possess the Premises,
then Landlord may, at Landlord’s sole election at any time after the termination
of this Lease or Tenant’s right of possession, serve written notice on Tenant
that such holding over constitutes either: (a) the creation of a month-to-month
tenancy upon each of the terms herein provided as may be applicable to such
month-to-month tenancy, except that Tenant shall pay to Landlord Base Rent for
each month or portion thereof in the amount set forth below, plus all Additional
Rent (including, without limitation, the Operating Expense Amount and Estimated
Payments) coming due during such period, or (b) the creation of a tenancy at
sufferance upon each of the terms herein provided as may be applicable to such
tenancy at sufferance, except that Tenant sha ll pay to Landlord a per diem rent
equal to the per diem Base Rent set forth below, plus the per diem amount of all
Additional Rent (including, without limitation, the Operating Expense Amount and
Estimated Payments). If no written notice is served by Landlord, then a tenancy
at sufferance with Rent as stated in (b) above shall have been created. The
provisions of this Section shall not operate as a waiver by Landlord of any
right of re-entry herein provided. If Tenant remains in possession more than
thirty (30) days after the termination of this Lease, whether by lapse of time
or otherwise, or after a termination of Tenant’s right to possess the Premises,
at Landlord’s option expressed in a written notice to Tenant delivered no later
than ten (10) days after such 30-day period and not otherwise, such holding over
shall constitute a renewal of this Lease for a period of one (1) year commencing
on the thirty- first (31st) day after the termination of this Lease or of
Tenant’s right of possession at the Base Rent set forth below, plus all
Additional Rent (including, without limitation, the Operating Expense Amount and
Estimated Payments) coming due during such period. In addition to and not in
limitation of all other remedies set out in this Section, Tenant shall be liable
for all direct damages sustained by Landlord on account of Tenant’s holding
over. Base Rent payable during any holding over shall be as follows:
          (i) During the first sixty (60) days following the termination of this
Lease or the termination of Tenant’s right of possession, one hundred fifty
percent (150%) of the Base Rent for the calendar month immediately preceding the
termination date of this Lease or the termination of Tenant’s right of
possession; and
          (ii) From and after the sixty- first (61st) day following the
termination of this Lease or the termination of Tenant’s right of possession,
two hundred percent (200%) of the Base Rent for the calendar month immediately
preceding the termination date of this Lease or the termination of Tenant’s
right of possession.
17. INSURANCE.
     17.1 Waiver of Subrogation. Landlord and Tenant each hereby waive all
claims against the other for loss of or damage to the Property or Premises or to
the contents thereof, which loss or damage is covered by valid and collectible
fire and extended coverage insurance policies, to the extent that such loss or
damage is recoverable under said insurance policies (or

17



--------------------------------------------------------------------------------



 



would have been covered and recoverable had the insurance required under this
Lease been maintained as required under this Lease). Inasmuch as this mutual
waiver will preclude the assignment of any such claim by subrogation (or
otherwise) to an insurance company (or any other person), Landlord and Tenant
each agree to give each insurance company which has issued, or in the future may
issue, to it policies of fire and extended coverage insurance, written notice of
the terms of this mutual waiver, and to have said insurance policies properly
endorsed, if necessary, to prevent the invalidation of said insurance coverage
by reason of said waiver.
     17.2 Tenant’s Insurance. Tenant shall, at Tenant’s expense, obtain and keep
in full force during the entire term of this Lease: (a) a policy of commercial
general liability insurance with a broad form comprehensive general liability
endorsement applicable to the Premises and its appurtenances insuring Landlord,
any mortgagees of Landlord, the management company managing the Center and
Tenant against any liability arising out of the ownership, use, occupancy or
maintenance of the Premises and all areas appurtenant thereto, which insurance
shall have combined single limits of not less than $2,000,000 for bodily injury
or death of any person or persons or property damage or destruction or in any
one accident or occurrence and shall contain a contractual liability endorsement
covering Tenant’s indemnity obligations under this Lease; (b) Plate glass
insurance and all risks of physical loss insurance written at replacement cost
value and with a replacement cost endorsement covering all of Tenant’s property
in the Premises, and all leasehold improvements in the Premises made by Tenant,
if any, for damage or other loss caused by fire or other casualty or cause
including, but not limited to, vandalism and malicious mischief, theft,
explosion, and water damage of any type, including sprinkler leakage and
bursting of pipes, with endorsements for assumed contractual liability with
respect to liabilities assumed by Tenant under the provisions of this Lease
(provided, however that Tenant may self insure for damage to or breakage of
plate glass in the Premises); (c) Business interruption insurance covering
periods of not less than one (1) year; (d) property damage insurance for
Tenant’s trade fixtures, stock and all property located on the Premises for the
full replacement value thereof; and (e) workers’ compensation insurance as
required by statute with employers liability coverage of not less than
$500,000.00 per occurrence and a waiver of subrogation with respect to Landlord.
     Landlord shall have the right to cause such limits to be increased from
time to time (but no more than once every five (5) years) based upon limits then
customarily required of tenants in similar Property in the Chicago, Illinois
area. The limit of any such insurance shall not, however, limit the liability of
Tenant hereunder. Tenant may provide this insurance under a blanket policy,
provided that said insurance shall have a landlord’s protective liability
endorsement attached thereto. If Tenant shall fail to procure and maintain said
insurance, Landlord may, but shall not be required to, procure and maintain same
at the expense of Tenant and Tenant shall reimburse Landlord for same,
immediately upon demand, as additional Rent. Insurance required hereunder shall
be obtained from companies satisfactory to Landlord. All insurance policies to
be carried by Tenant hereunder shall be written as primary policies not
contributing with or in excess of coverage, which Landlord may carry.
     17.3 Evidence of Insurance; Form of Insurance. Tenant shall deliver to
Landlord, prior to right of entry and thereafter at least 30 days prior to
expiration thereof, copies of all insurance policies or original copy of a
certificate of insurance required herein or insurance binders evidencing the
existence and amounts of such insurance with loss payable clauses satisfactory
to

18



--------------------------------------------------------------------------------



 



Landlord. Any company writing any insurance which Tenant is required to maintain
or cause to be maintained pursuant to this Lease shall at all times be a company
with at least a Best’s rating of A-VII and each such company shall be licensed
and qualified to do business in Illinois. The form of such insurance shall be
subject to Landlord’s approval (which approval shall not be unreasonably
withheld). All policies of insurance to be carried by Tenant hereunder (other
than any worker’s compensation insurance) shall (i) specify Tenant and “owner(s)
and its (or their) principals, beneficiaries, partners, officers, directors,
employees, agents and mortgagee(s)” (and any other designees of Landlord as the
interest of such designees shall appear) as additional insureds and (ii) contain
endorsements that the insurer(s) will give to Landlord and its designees at
least thirty (30) days’ advance written notice of any change, cancellation,
termination or lapse of said insurance.
     18. FIRE OR CASUALTY. If the Premises or the Building or the Center
(including machinery or equipment used in the operation of the Center) shall be
destroyed or damaged by fire or other cause and if the Premises, the Building
and the Center can be repaired and restored within two hundred seventy
(270) days after such damage and sufficient insurance proceeds are made
available to Landlord to repair such damage and restore the Premises, Building
and Center, then Landlord shall, to the extent insurance proceeds are actually
made available to Landlord for purposes of repair and restoration, repair and
restore same with reasonable promptness; provided, however, that Landlord shall
only be obligated to repair or restore any improvements made to the Premises
(including, without limitation, the Tenant Improvements or any Alterations) to
the extent that (i) Landlord paid for the initial construction of such
improvements (either directly or through an allowance granted to Tenant), and
(ii) Landlord receives the insurance proceeds related to such improvements under
the insurance described in clause (b) of Section 17.2 hereof. Tenant agrees to
execute all documents and take all actions necessary to make the insurance
proceeds described in clause (ii) of the immediately preceding sentence
available to Landlord for the repair and restoration of the Premises.
Notwithstanding anything contained herein to the contrary, if the Premises or
the Building are substantially damaged or destroyed during the last twelve
(12) months of the Term, either Landlord or Tenant shall have the right to
terminate this Lease as of the date of the fire or other casualty by giving
notice to the other within thirty (30) days after the date of the fire or
casualty, in which event, Rent shall be apportioned on a per diem basis and paid
to the date of such fire or casualty. Notwithstanding anything contained herein
to the contrary, if such damage renders the Premises untenantable in whole or in
part and cannot reasonably be repaired and estored within two hundred seventy
(270) days, or if sufficient insurance proceeds are not made available to
Landlord for repair or restoration and Landlord elects to not obtain or provide
alternative financing, or if Landlord elects to demolish the Building or cease
its operation, then either party shall have the right to cancel and terminate
this Lease as of the date of such damage upon giving notice to the other party
at any time within ninety (90) days after such damage shall have occurred. In
the event any fire or casualty renders the Premises untenantable, in whole or in
part, and if this Lease shall not be terminated by reason of such damage, then
Rent shall abate during the period beginning with the date of such fire or other
casualty and ending with the date when the Premises are again rendered
tenantable, by an amount bearing the same ratio to the total amount of Rent for
such period as the untenantable portion of the Premises bears to the entire
Premises. Notwithstanding anything contained herein to the contrary, if any fire
or other casualty is caused by the negligence or willful misconduct of Tenant or
its agents or employees, Tenant shall not be entitled to terminate this Lease on
account

19



--------------------------------------------------------------------------------



 



of such fire or other casualty, and Rent shall only abate to the extent Landlord
actually recovers rent loss insurance proceeds specifically allocated to the
Rent due under this Lease.
     19. CONDEMNATION. If the whole or any part of the Premises or the Building
or any substantial portion of the parking area on the Land shall be taken or
condemned by any competent authority for any public use or purpose or if any
adjacent property or street shall be condemned or improved in such a manner as
to require the use of any part of the Premises or of the Building or such
parking area, the Term, at the option of Landlord, shall end upon the date when
the possession of the part so taken shall be required for such use or purpose,
and current Rent shall be apportioned as of the date of such termination. Tenant
shall have no right to any apportionment of or share in any condemnation award
or judgment for damages made for the taking of any part of the Premises or the
Property but may seek its own award for loss of or damage to Tenant’s business
or its property resulting from such taking, provided that such an award to
Tenant does not in any way diminish the award payable to Landlord on account of
such taking.
     20. NOTICES. All notices to be given by one party to the other under this
Lease shall be in writing (except as expressly provided herein to the contrary),
mailed, sent by overnight courier, hand delivered, or sent by facsimile
transmission as follows:

  (a)   To Landlord:

c/o New Management, Ltd.
212 N. Sangamon Street
Suite 1-A
Chicago, IL 60607
Attn: Property Manager
or to such other person or at such other address or to such other facsimile
telephone number designated by notice sent to Tenant, and during the Term with a
copy to the address to which Rent is then being paid under this Lease.

  (b)   To Tenant: at the address or to the facsimile telephone number set forth
in Section 1.3 above, and during the Term at the Premises or to such other
address or facsimile telephone number designated by notice to Landlord.

Mailed notices shall be sent by United States certified or registered mail,
postage prepaid. Mailed notices shall be deemed to have been given two
(2) business days after posting in the United States mails. Notices sent by
overnight courier shall be deemed to have been given one (1) business day after
delivery to the overnight courier, notices which are hand delivered shall be
deemed to have been given on the day tendered for delivery, and notices sent by
facsimile transmission shall be deemed to have been given on the day and at the
time transmitted, as evidenced by the confirmation slip generated by the
sender’s facsimile machine.

20



--------------------------------------------------------------------------------



 



21. ADDITIONAL COVENANTS OF TENANT. Tenant hereby covenants and agrees to comply
with, and to cause its employees, agents, clients, customers, invitees and
guests to comply with, the following provisions:

  (a)   Any sign, lettering, picture, notice, or advertisement installed within
the Premises shall be installed at Tenant’s cost and in compliance with all
Laws. Without obtaining Landlord’s prior, written consent (which consent may be
withheld in Landlord’s reasonable discretion) no sign, lettering, picture,
notice, or advertisement may be placed on any portion of the Premises, which is
visible from outside the Premises.     (b)   Tenant shall not advertise the
business, profession or activities of Tenant in any manner which violates the
letter or spirit of any code of ethics adopted by any recognized association or
organization pertaining thereto, or use the name of the Building for any purpose
other than for identifying Tenant’s business address, or use the name of the
business park, as it may from time to time be known, in which the Building is
located, or use any picture or likeness of the Building in any letterheads,
envelopes, circulars, notices, advertisements, containers or wrapping material,
without Landlord’s prior consent in writing.     (c)   Tenant shall not place
any radio or television antenna on the roof of the Building or on any other part
of the Property other than inside the Premises, or operate or permit to be
operated any musical or sound producing instrument or device inside or outside
the Premises which may be heard outside the Premises. Tenant shall not make
noises, cause disturbances or vibrations or use or operate any electrical or
electronic devices or other devices that emit sound or other waves or
disturbances, or create odors, any of which may be offensive to other tenants
and occupants of the Building or that would interfere with the operation of any
device or equipment or radio or television broadcasting or reception from or
within the Building or elsewhere.     (d)   Tenant shall not obstruct sidewalks
or entrances in and about the Property. Tenant shall not place objects against
doors or windows, which would be unsightly from the exterior of the Building,
and will promptly, remove same upon notice from Landlord. Tenant shall store and
dispose of refuse as directed by Landlord, including, without limitation,
storing and disposing of all refuse in a neat and clean condition so as not to
be visible to members of the public and so as not to create any health or fire
hazard. In no event shall Tenant burn any refuse at any time in the Premises or
on or about the Property. Tenant shall not: (i) leave or store any pallets on or
around the loading docks, parking areas or anywhere on the Property outside of
the Premises or park any truck trailers in the parking areas on the Land for any
purpose (including, without limitation, storage purposes, temporary or
permanent); or (ii) store any boxes, materials, goods or equipment anywhere on
the Property outside of the Premises.

21



--------------------------------------------------------------------------------



 



  (e)   Tenant shall not make any room-to-room canvass to solicit business from
other tenants in the Building, and shall not exhibit, sell or offer to sell,
use, rent or exchange any item or service in or from the Premises unless
expressly included within the Permitted Use.     (f)   Tenant shall not waste
electricity or water and agrees to cooperate fully with Landlord to assure the
most effective operation of the Building’s heating and air conditioning systems,
and shall not adjust any controls other than room thermostats installed for
Tenant’s use or take any action which could jeopardize the warranties covering
the heating, ventilating and air conditioning systems.     (g)   Door keys for
doors in the Premises will be furnished at the commencement of the Term by
Landlord. Tenant shall not affix additional locks on doors and shall purchase
duplicate keys only from Landlord. At the end of the Term or upon a termination
of Tenant’s right of possession, Tenant shall return all keys to Landlord and
will disclose to Landlord the combination of any safes, cabinets or vaults left
in the Premises.     (h)   Tenant assumes full responsibility for protecting the
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises (including, without limitation, truck
docks) closed and secured.     (i)   Peddlers, solicitors, and beggars shall be
reported promptly to Landlord.     (j)   Tenant shall not install or operate
machinery or any mechanical devices of a nature not directly related to the
Permitted Use without the written permission of Landlord.     (k)   Tenant shall
comply with all covenants, conditions and restrictions of record encumbering or
relating to the Property or any portion thereof of which Tenant has received
copies and with all rules and regulations issued from time to time by Landlord.
    (l)   Tenant will not in any manner deface or injure the Property or any
part thereof or overload the floors of the Premises.     (m)   Tenant will not
use the Premises for lodging or sleeping purposes or for any immoral or illegal
purposes.     (n)   Tenant shall not at any time manufacture, sell, use or give
away, and shall not at any time permit the manufacture, sale, use or gift of any
spirituous, fermented, intoxicating or alcoholic liquors on the Premises or
Property. Tenant shall not at any time sell, purchase or give away, or permit
the sale, purchase or gift of, food in any form by or to any of Tenant’s agents
or employees or any other parties on the Premises or Property.

22



--------------------------------------------------------------------------------



 



  (o)   In no event shall Tenant permit on the Property flammables or explosives
or any other article of an intrinsically dangerous nature. If by reason of
Tenant’s failure to comply with the provisions of this Section, any insurance
coverage is jeopardized or insurance premiums are increased, in addition to all
other rights and remedies available to Landlord upon a default by Tenant under
this Lease, Landlord shall have the right to require Tenant to make immediate
payment of the increased insurance premium, if any.     (p)   Tenant shall not
introduce, use, handle, generate, treat, transport, store or dispose of, or
permit the introduction, use, handling, generation, treatment, transportation,
storage or disposal of any Hazardous Materials in, on, under, to, from, around
or about the Premises, the Building or the Property, except for Hazardous
Materials in quantities or concentrations which comply with Environmental Laws
(without the need for a special permit). Tenant shall indemnify, defend and hold
harmless Landlord, its partners and their respective officers, directors,
shareholders, servants, agents and employees from and against all fines,
penalties, liens, suits, procedures, claims, demands, liabilities, damages
(including consequential damages), actions, causes of action, costs and expenses
of every kind and nature whatsoever (including, without limitation, reasonable
attorneys’, engineers’, experts’ and consultants’ fees and costs of testing,
monitoring, remediation, removal and cleanup), contingent or otherwise, known or
unknown, incurred or imposed, arising directly or indirectly out of or in any
way connected with Tenant’s breach of the covenants set forth in this
Section 21(p). Tenant’s obligations under the immediately preceding sentence
shall survive the expiration or earlier termination of this Lease and a
termination of Tenant’s right to possess the Premises.

22. ESTOPPEL CERTIFICATES; MORTGAGE ISSUES.
     22.1 Estoppel Certificates. Tenant agrees that from time to time upon not
less than ten (10) days prior request by Landlord or any Mortgagee, Tenant will
deliver to Landlord or such Mortgagee an estoppel certificate substantially in
the form of Exhibit D attached hereto and made a part hereof or in such other
form as Landlord or such Mortgagee may request. In the event Tenant fails or
refuses to deliver any such certificate within said 10-day period, in addition
to all other rights and remedies available under this Lease, at law or in equity
upon a default by Tenant under this Lease: (i) Tenant hereby appoints Landlord
as attorney-in-fact for Tenant with full power and authority to execute and
deliver in the name of Tenant any such certificate, and (ii) Tenant shall be
deemed to have accepted, agreed with and certified to, each of the statements
set forth in any such certificate.
     22.2 Subordination and Attornment. Landlord may sell the Land and become
the tenant under a ground or underlying lease of the Land and this Lease and all
rights of Tenant hereunder will then be subject and subordinate to such
underlying lease and any extensions or modifications thereof. This Lease and all
of Tenant’s rights hereunder shall also be subject and subordinate to any
mortgage or mortgages (and the liens thereof) now or at any time hereafter in

23



--------------------------------------------------------------------------------



 



force against the Building, the Land and/or the underlying leasehold estate, and
to all advances made or hereafter to be made upon the security thereof; Tenant
shall execute such further instruments subordinating this Lease to the lien or
liens of any such mortgage or mortgages as Landlord from time to time may
request. Tenant covenants and agrees that, if by reason of any default on the
part of Landlord as tenant under said underlying lease, or as the mortgagor
under any mortgage to which this Lease is subject and subordinate, said
underlying lease is terminated or such mortgage is foreclosed by summary
proceedings, voluntary agreement or otherwise, Tenant, at the election of the
landlord under said underlying lease or the owner of such mortgage, as the case
may be, will attorn to and recognize such landlord or mortgage owner as the
“Landlord” under this Lease; provided such agreement to attorn is conditioned
upon such landlord’s or mortgage owner’s agreement that so long as no Event of
Default has occurred and is continuing, such landlord or mortgage owner shall
not disturb Tenant’s rights hereunder. Tenant further agrees to execute and
deliver at any time upon request of Landlord, any Mortgagee or any party, which
shall succeed to the interest of Landlord as tenant under said underlying lease,
any instrument to evidence such attornment and non-disturbance. Subject to the
preceding sentence, Tenant waives the provision of any law now or hereafter in
effect which may give to Tenant any right of election to terminate this Lease or
to surrender possession of the Premises in the event any proceeding is brought
by the landlord under said underlying lease or the owner of such mortgage to
terminate said underlying lease or foreclose such mortgage. At the election of
the owner of any such mortgage (expressed in a document signed by such owner),
such owner may make all or some of Tenant’s rights and interests in this Lease
superior to any such mortgage and the lien thereof.
     22.3 Notices to Mortgagees. Tenant agrees to give any Mortgagee for which
it has notice, by registered mail, a copy of any notice of default served upon
Landlord. Tenant further agrees that if Landlord shall have failed to cure such
default, then such Mortgagee shall have an additional thirty (30) days within
which to cure such default, or if such default cannot reasonably be cured by
such Mortgagee within thirty (30) days, such Mortgagee shall have such
additional time as may be necessary to cure such default (including, without
limitation, time necessary to obtain possession of the Property if possession is
necessary to cure such default), and Tenant shall not pursue any remedies
(except for any express rights to abate Rent hereunder) it may have for such
default and this Lease shall not be terminated, while such cure is being
diligently pursued.
     22.4 Quiet Possession. So long as no Event of Default shall have occurred
and be continuing, Tenant shall peaceably and quietly hold and enjoy the
Premises for the Term, without hindrance or interruption by Landlord or any
other person or persons lawfully or equitably claiming by, through or under
Landlord, always subject, however, to the terms and conditions of this Lease.
23. MISCELLANEOUS.
     23.1 Definition of Landlord. For purposes of this Lease, Landlord shall
mean Landlord hereinabove named, except that in the event of any sale or other
transfer of the Property or the Building, the seller or transferor (and the
beneficiaries of any selling or transferring land trust) shall be and hereby is
and are entirely freed and relieved of all agreements, covenants and obligations
of the Landlord hereunder accruing from and after the

24



--------------------------------------------------------------------------------



 



effective date of such transfer, and without further agreement between the
parties and the purchaser or transferee on any sale or transfer, such purchaser
or transferee shall be deemed and held to have assumed and agreed to carry out
any and all agreements, covenants and obligations of the Landlord hereunder
accruing from and after the effective date of such sale or transfer.
     23.2 Real Estate Brokers. Tenant represents that Tenant has dealt with no
other broker in connection with this Lease other than Epic/Savage as the
Tenant’s broker and Paine-Wetzel as the Landlord’s broker, and that in so far as
Tenant knows, no other broker or finder negotiated this Lease or is entitled to
any fee or commission in connection herewith. Tenant agrees to indemnify, defend
and hold Landlord and its partners and their respective officers, shareholders,
directors, agents and employees free and harmless from and against all claims
for broker’s commissions or finder’s fees by any person claiming to have
represented or procured, or to have been engaged by, Tenant in connection with
this transaction other than the Brokers. Landlord represents that Landlord has
dealt with no broker in connection with this Lease other than the Brokers and
that insofar as Landlord knows, no other broker or finder negotiated this Lease
or is entitled to any fee or commission in connection herewith. Landlord agrees
to indemnify, defend and hold Tenant free and harmless from and against all
claims for broker’s commissions or finder’s fees by any person claiming to have
represented or to have been engaged by Landlord in connection with this
transaction.
     23.3 Cumulative Remedies. All rights and remedies of Landlord under this
Lease shall be cumulative, and none shall exclude any other rights and remedies
allowed by law.
     23.4 Default Interest. All payments becoming due under this Lease shall be
considered as Rent, and if any such payments remain unpaid for more than ten
(10) days after the date when due, such payments shall bear interest from the
date when due until the date paid at a rate of interest per annum equal to four
percent (4%) in excess of the rate announced or published from time to time by
Harris Trust and Savings Bank at its office in Chicago, Illinois as its prime or
equivalent base rate of interest adopted as a general benchma rk from which
Harris Trust and Savings Bank determines the floating interest rates chargeable
on various loans to borrowers from time to time. Landlord’s right to receive
such interest shall not, in any way, limit any of Landlord’s other remedies
under this Lease or at law or equity.
     23.5 Grammatical Interpretation. The word “Tenant” wherever used herein
shall be construed to mean Tenants in all cases where there is more than one
Tenant, and the necessary grammatical changes required to make the provisions
hereof apply either to corporations or individuals, men or women, shall in all
cases be assumed as though in each case fully expressed.
     23.6 Successors and Assigns. Each of the provisions of this Lease shall
extend to and shall, as the case may require, bind or inure to the benefit, not
only of Landlord and of Tenant, but also of their respective heirs, legal
representatives, successors and assigns, provided this clause shall not permit
any assignment contrary to the provisions of Section 10 hereof.
     23.7 No Oral Modifications. All of the representations and obligations of
Landlord are contained herein, and no modification, waiver or amendment of this
Lease or of any of its conditions or provisions shall be binding upon Landlord
unless contained in a writing signed by

25



--------------------------------------------------------------------------------



 



Landlord or by a duly authorized agent of Landlord empowered by a written
authorization signed by Landlord.
     23.8 Irrevocable Offer; No Option. In consideration of Landlord’s
administrative expense in considering this Lease, Tenant’s submission to
Landlord of this Lease, duly executed by Tenant, shall constitute Tenant’s
irrevocable offer to continue for twenty (20) days from and after receipt by
Landlord or until Landlord shall deliver to Tenant written notice of rejection
of Tenant’s offer, whichever shall first occur. If within said 20-day period
Landlord shall neither return this Lease duly executed by Landlord nor so advise
Tenant of Landlord’s rejection of Tenant’s offer, then Tenant shall be free to
revoke its offer. Although Tenant’s execution of this Lease shall be deemed an
irrevocable offer by Tenant, the submission of this Lease by Landlord to Tenant
for examination shall not constitute a reservation of or option for the
Premises. This Lease shall become effective only upon execution thereof by both
parties and delivery thereof to Tenant.
     23.9 No Air Rights. No rights to light or air over any property, whether
belonging to Landlord or any other person, are granted to Tenant by this Lease.
     23.10 Intentionally Omitted.
     23.11 Landlord’s Title. Landlord’s title to the Property is and always
shall be paramount to the title of Tenant. Nothing herein contained shall
empower Tenant to do any act which can, shall or may encumber the title of
Landlord to the Property.
     23.12 Recording Prohibited. Neither this Lease, nor any memorandum,
affidavit or other writing with respect hereto, shall be recorded in any public
record by Tenant or by anyone acting through, under or on behalf of Tenant, and
the recording thereof in violation of this provision shall make this Lease null
and void at Landlord’s election.
     23.13 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties hereto or by any third party, to create the
relationship of principal and agent, partnership, joint venture or any
association between Landlord and Tenant, it being expressly understood and
agreed that neither the method of computation of Rent nor any other provisions
contained in this Lease nor any acts of the parties hereto shall be deemed to
create any relationship between Landlord and Tenant other than the relationship
of lessor and lessee.
     23.14 Limitation of Liability. Any claim against, or liability or
obligation of, Landlord under this Lease or relating to the Property or the
Premises shall be limited solely to and satisfied solely from the interest of
Landlord in the Property, and no partner in Landlord, or partner in a partner,
shall be individually or personally liable for any claim arising out of this
Lease or relating to the Property or the Premises. A deficit capital account of
any such partner shall not be deemed an asset or property of Landlord.
     23.15 Excuse for Non-Performance. Except as expressly provided to the
contrary in this Lease, this Lease and Tenant’s obligation to pay Rent hereunder
and to perform all of Tenant’s covenants and agreements hereunder shall not be
impaired or affected, and Landlord shall not be in default hereunder, if
Landlord is unable to fulfill any of its obligations under this Lease because of
any Events of Force Majeure.

26



--------------------------------------------------------------------------------



 



     23.16 Late Charge. If any payment or installment of Rent owed by Tenant
under this Lease or under the Work Letter is not paid when due, in addition to
the amounts due under Section 23.4 hereof, Tenant shall pay, as a late charge,
an amount equal to the greater of $100.00 or five percent (5%) of the amount
overdue.
     23.17 Parking. Tenant and its agents, employees, customers, guests and
invitees shall not use parking spaces on the Property designated by Landlord as
“reserved parking”; provided, Landlord shall not designate any parking adjacent
to the Premises to be “reserved parking” for the benefit of another tenant of
the Center. Tenant agrees to comply with all rules and regulations, which
Landlord may promulgate from time to time with respect to use of the parking
areas on the Property. Tenant may use parking adjacent to its leased space so
long as it does not block the main road way or impedes any other tenants access
to its space.
     23.18 Riders and Exhibits. All exhibits and riders attached to this Lease
are made a part hereof and are incorporated herein by reference.

24.   EXCULPATION.

     This Lease is executed by LaSalle Bank and Trust Company of Chicago (“LB”),
not personally but as Trustee as aforesaid, in the exercise of the power of
authority conferred upon it as such Trustee and under the express direction of
the beneficiaries of that certain Trust Agreement dated June 26, 1997 and known
as Trust Number 123103-06. It is expressly understood and agreed that nothing
herein contained shall be construed as creating any liability whatsoever against
said Trustee or beneficiaries personally, or against any successor or assign of
the foregoing, and in particular without limiting the generality of the
foregoing, there shall be no personal liability to pay any indebtedness accruing
hereunder or to perform any covenant, either express or implied, herein
contained, or to keep, preserve or sequester any property of said Trust, and
that all personal liability of said Trustee or beneficiaries of every sort, if
any, is hereby expressly waived by said Tenant, and by every person now or
hereafter claiming any right or security hereunder; and that so far as the said
Trustee or beneficiaries or any successor or assign of the foregoing are
concerned the owner of any indebtedness or liability accruing hereunder shall
look solely to the Premises hereby leased, as the same is from time to time
encumbered, for the payment thereof. It is further understood and agreed that
the said Trustee merely holds naked legal title to the property herein
described; that said Trustee has no control over, and under this Lease, assumes
no responsibility for, (1) the management or control of such property, (2) the
upkeep, inspection, maintenance or repair of such property, (3) the collection
of rents or the rental of such property, or (4) the conduct of any business
which is carried on upon such premises.
     It is further agreed by the parties hereto that whenever and wherever the
provisions of this Lease contain any reference to the right of the Tenant to be
indemnified, saved harmless, or reimbursed by Landlord, for any costs, claims,
loss, fines, penalties, damages or expenses of any nature, including without
limitation, attorneys’ fees, arising in any way out of the execution of this
instrument or the relationship of Tenant/Landlord under this instrument, then
such obligation, if any, on the part of the Landlord shall be construed to be
only a right of reimbursement in favor of Tenant out of the trust estate held
under Trust No. 123103-06, from time to time, so far as the same may reach; and
in no case shall any claim of liability or right of

27



--------------------------------------------------------------------------------



 



reimbursement be asserted against LB individually, or said beneficiaries
individually, all such personal liability, if any, being hereby expressly
waived; and this agreement shall extend to and inure for the benefit of the
parties hereto, their respective successors and assigns, and all parties
claiming by, through and under them. In event of any question of apparent or
claimed liability or obligation resting upon the said trustee or said
beneficiaries, these exculpatory provisions shall be controlling.
     IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
duly executed as of 29th day of July, 2005.

                  TENANT:       TENANT:
 
                Home Products International, Inc.       LASALLE BANK, NA OF
CHICAGO, not             personally but solely as Trustee under Trust By:   /s/
Donald J. Holtz       Agreement dated June 26, 1997 and known as
 
                Its:   Chief Financial Officer       Trust Number 123103- 06
 
               
 
               
 
          By:   /s/ Lisa Wilburn
 
               
 
          Its:   Trust Officer
 
               

28



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF THE PREMISES
[see attached]

 



--------------------------------------------------------------------------------



 



(INDIANA HARBOR BELT RAILROAD COMPANY AREA MAP) [c98490c9849000.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LANDLORD’S WORK
     Pursuant to a Lease (“Lease”) by and between Home Products International,
Inc. (“Tenant”) and LaSalle Bank, NA of Chicago, as Trustee under Trust
Agreement dated June 26, 1997 and known as Trust Number 123103-06 (together with
its successors and assigns, “Landlord”), Tenant is leasing space (“Premises”) as
more fully described in the Lease in a center (“Center”) commonly known as
Midway Business Center. Tenant is leasing the Premises in “as is” condition.
Except for what is contained in the provisions of the Lease and this Exhibit B.
Unless otherwise defined herein, all defined terms used herein shall have the
same meanings as set forth in the Lease.
SECTION I. Space Improvements:
Prior to Occupancy or as soon as reasonably practical, Landlord shall make at
its sole cost and expense, the following improvements to the Premises on
Tenant’s behalf:
A. All lighting (including bulbs, tubes and ballasts) shall be operational and
repaired/replaced as necessary.
B. Landlord shall insure that all existing heating and air-conditioning units
are in good working order.
C. Landlord will provide up to four 10’x10’ wall openings in the CMU walls at
tenants choice of location of Tenant.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
LEGAL DESCRIPTION OF THE PROPERTY
[see attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TENANT ESTOPPEL CERTIFICATE AND AGREEMENT

         
 
  TO:   Tenant Representative
 
      Home Products International, Inc.
 
      4501 West 47th Street
 
      Chicago, Illinois 60632
 
       
 
  RE:   Lease (the “Lease”) dated ___ between LA SALLE BANK, NA OF CHICAGO, as
Trustee under Trust Agreement dated June 26, 1997 and known as Trust Number
123103 -06, (“Landlord”) and Home Products International (“Tenant”), for
premises containing ___square feet (the “Premises”) located at ______, in the
Midway Business Center, Chicago, Illinois.

Ladies and Gentlemen:
     The undersigned, the Tenant under the referenced Lease, hereby certifies
and confirms to and agrees with as follows:

  1.   The Lease is presently in full force and effect and has not been changed,
altered, amended or modified, orally or in writing, except as follows: The term
“Lease” as used herein means, collectively, (i) the original Lease and (ii) all
amendments and other agreements referred to above. A copy of the entire Lease is
attached hereto as Exhibit A. The Lease represents the entire agreement between
Landlord and Tenant. The obligations of Tenant under the Lease are guaranteed
by: (“Guarantor”).

  2.   Landlord has fulfilled all of its obligations under the Lease to date,
regarding the completion of the improvements and the Premises, and all
alterations or additions thereto, required to be completed by Landlord according
to the Lease in accordance with the plans and specifications therefor approved
by Tenant. Landlord has satisfied all commitments, arrangements and
understandings made to induce Tenant to enter into the Lease. To Tenant’s
knowledge, Landlord is not in default under the Lease and no fact or conditions
exist which, together with the giving of notice or the passage of time, or both,
would constitute such default.

  3.   Tenant has no existing defenses, claims or counterclaims against Landlord
or enforcement of the Lease by Landlord. Tenant has not advanced any funds by or
on behalf of Landlord, and Tenant is not entitled to any credit, rebate, rent
abatement or any offset or reduction in rent.

To Tenant’s knowledge, Tenant is not in default under the Lease and no fact,
conditions exist which, together with the giving of notice, or the passage of
time, or both, would constitute such default. Tenant’s interest under the Lease
has not

 



--------------------------------------------------------------------------------



 



been assigned, by operation of law or otherwise, and no sublease, concession
agreement, or license covering the Premises or any portion thereof has been
entered into by Tenant.

  4.   No monetary obligations of Tenant under the Lease, including, without
limitation, rent have been prepaid for more than thirty (30) days in advance.  
  5.   The amount of the Security Deposit being held by Landlord is $ ___in the
form of cash. Landlord has not applied the Security Deposit to the payment of
rent or any other amounts due under the Lease.     6.   The total leasable area
of the Premises for purposes of the Lease is set forth in the Lease.     7.  
The current fixed base rent to be paid to Landlord monthly is $___. The last
payment of Additional Rent on account of increases in real estate taxes and
insurance over a 2006 base year is $___.     8.   The Landlord has granted to
Tenant free rent periods as described in the Lease. ______     9.   Tenant has
an option to expand, or extend the term of the Lease.     10.   Tenant has paid
Base Rent and Additional Rent, as defined in the Lease through and including
___, 20___.     11.   Tenant has all necessary licenses and permits to carry on
its business at the Premises. Tenant has received no notice from any insurance
company or governmental agency or official of any defects or inadequacies in the
Premises or the Property.     12.   There are no actions, whether voluntary or
otherwise, pending against Tenant under the bankruptcy laws of the United States
or any state thereof, other than     13.   Tenant has no notice of any prior
assignment or pledge of rents or of the Lease by Landlord.     14.   Tenant has
received no notice of any claim, litigation or proceeding (including
condemnation), pending or threatened, against or relating to the Premises.
Tenant has received no notice of, and has no knowledge of, any violations of any
federal, state, county or municipal statutes, laws, codes, ordinances or
directives relating to the use or conditions of the Premises or Tenant’s
operation thereon.

     The undersigned understands that ___ is acting in reliance upon the
certifications and agreements set forth herein, and agrees that ___ and its
successors and assigns may rely upon such certification and agreements as
conclusive evidence of the matters set forth herein.

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Tenant has executed and delivered this
Estoppel Certificate as of the ___ day of ___, 20___.

              TENANT:
 
            Home Products International, Inc.
 
       
 
  By:    
 
       
 
       
 
  Its:    
 
       

D-3